SUPPLEMENTAL OPINION ON REHEARING Ed. F. McFaddin, Justice. Appellant says the record before us should be treated as a certiorari proceeding to quash, a void order; and that the order of the Circuit Court, in refusing to dismiss the appeal from the municipal court, is void on its face, since (says appellant) the transcript of papers and the certificate of the municipal court clerk show invalidity ‘ ‘ on the face of the record. ’ ’ The order of the Circuit Court refusing to dismiss the appeal from the municipal court in this case is in about the same category as a Circuit Court order refusing to quash service; and an exception must be preserved of record to such ruling or the point is treated as waived. Since the record before us fails to show any exception preserved of record, the point is treated as waived. Furthermore, certiorari is a writ of discretion, and will be refused unless it be shown that the party seeking it has a meritorious defense to the action. Whaley v. Whaley, 213 Ark. 232, 209 S. W. 2d 871. The Petition for Rehearing is denied.